Citation Nr: 0630672	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  00-00637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of zero 
percent for hemorrhoids.  

2.  Entitlement to an increased rating for a skin condition 
characterized by acne and recurrent growths, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
June 1974, as well as an unverified period of service with 
the Michigan Air National Guard from approximately 1988 to 
1991.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.

In a statement from the appellant, received by the RO in 
October 2004, the appellant raised the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  This issue has not 
been developed for appellate consideration and is referred to 
the RO for appropriate action.  


REMAND

By an April 2004 decision, the Board remanded this case.  In 
the remand decision, the Board directed the RO to make 
arrangements with the appropriate VA medical facility for the 
appellant to be afforded the following examinations: (1) a 
comprehensive VA examination to determine the current 
severity of the appellant's service-connected hemorrhoids, 
and (2) a comprehensive VA dermatological examination to 
determine the current nature and severity of the appellant's 
service-connected skin condition, characterized by acne and 
recurrent growths.  

As per the Board's April 2004 remand decision, in September 
2004, the appellant underwent VA examinations which were 
pertinent to his service-connected hemorrhoids and skin 
condition.  Both VA examinations were conducted by the same 
person, Y.P., RNC-ANP, who was a certified adult nurse 
practitioner.  However, there is no indication that the 
September 2004 VA examination reports were then signed by a 
physician, as required by VA Adjudication Procedure Manual M- 
21 Part VI, § 1.07(d) ("Manual M-21-1").  Thus, it is 
incumbent on the Board to return this case to the RO so the 
appellant can be reexamined by a physician or by delegation 
under his/her authority.  See Stegall v. West, 11 Vet. App. 
268 (1998) (As a matter of law, the veteran is entitled to 
the RO's full compliance with the Board's remand directives).  
See also 38 C.F.R. § 4.2 (2005).

By an April 2004 decision, the Board granted the appellant's 
claim of entitlement to service connection for degenerative 
disc disease of the cervical spine, with disc herniation and 
radiculopathy.  Thus, as per the Board's April 2004 decision, 
the RO, in a May 2004 rating action, granted service 
connection for degenerative disc disease of the cervical 
spine, with disc herniation and radiculopathy, and assigned a 
10 percent disability rating for the appellant's service-
connected neck disability effective from July 19, 1995; a 20 
percent disability rating effective from July 13, 1998; and a 
40 percent disability rating effective from December 10, 
2002.  In a statement from the appellant, received in October 
2004, the appellant filed a Notice of Disagreement (NOD) and 
expressed disagreement with the 40 percent disability rating, 
effective from December 10, 2002.  Therefore, as this 
statement is accepted as a timely NOD on the issue of 
entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine, with disc 
herniation and radiculopathy, from December 10, 2002, the 
Board is required to remand to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).




Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the appellant 
and his representative with a statement of 
the case concerning the issue entitlement 
to an evaluation in excess of 40 percent 
for degenerative disc disease of the 
cervical spine, with disc herniation and 
radiculopathy, from December 10, 2002.  
The appellant should also be informed of 
the requirements to perfect his appeal 
with respect to this issue.  If, and only 
if, the appellant perfects an appeal by 
the submission of a timely substantive 
appeal, this issue should be returned to 
the Board.  38 C.F.R. §§ 20.202, 20.302 
(2005).  


2.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

3.  After any additional evidence has been 
obtained and added to the record, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) A comprehensive VA examination to 
determine the current severity of the 
appellant's service-connected hemorrhoids.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated studies 
should be performed, and all findings set 
forth in detail. The examiner should 
specifically indicate whether the 
disability is manifested by large or 
thrombotic hemorrhoids, whether the 
hemorrhoids are irreducible, whether there 
is excessive or redundant tissue, whether 
there is any indication that the 
disability is productive of frequent 
recurrences, and whether there is evidence 
of persistent bleeding, anemia, or 
fissures.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The report prepared should be 
typed.

(B) A comprehensive VA dermatological 
examination to determine the current 
nature and severity of the appellant's 
service-connected skin condition, 
characterized by acne and recurrent 
growths.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be accomplished.  
The examiner should be asked to discuss 
the presence (including degree) or absence 
of ulceration, exfoliation, crusting, 
systemic or nervous manifestations, 
exudation, itching, or lesions.  In 
addition, the examiner must report all 
locations where the appellant's skin 
disorder appears (the percentage of the 
entire body) and express an opinion as to 
whether it is on an exposed area, 
disfiguring, or exceptionally repugnant.  
Moreover, the examiner should comment as 
to whether, in the past 12 months, the 
appellant had used systemic therapy, such 
as corticosteroids or other 
immunosuppressive drugs, and if so, the 
frequency he had used such therapy should 
be noted.  In the alternative, the 
examiner should note whether the appellant 
had used a topical therapy in the past 12 
months.  All findings should be reported 
in detail. The rationale for all opinions 
should be explained in detail.  The report 
prepared should be typed.

4.  The appellant is hereby notified that 
it is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Then, the RO should review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
this Board for appellate review.  

The purpose of this remand is to comply with governing 
adjudicative procedures. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  No action is required of the appellant 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




								(continued on the 
next page)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



